Filed 12/21/15 P. v. Mubarak CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B260807

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. 4PH07507)
         v.

MUBARAK MUBARAK,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court for Los Angeles County,
Jaqueline H. Lewis, Commissioner. Affirmed.
         Erick Victor Munoz, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
      Defendant Mubarak Mubarak appeals from an order revoking and restoring
his parole supervision and ordering him confined for 160 days in county jail,
following a contested parole revocation hearing.


                                  BACKGROUND
      Defendant was convicted in 1998 of penetration with a foreign object in San
Diego County. He was released on parole supervision in 2012. In October 2014,
his parole agent filed a petition for revocation of parole, alleging that defendant
violated parole by (1) failing to attend sex offender treatment as required by a
condition of parole; (2) disturbing the peace; and (3) possessing a knife with a
blade exceeding two inches in violation of a condition of parole.
      A contested parole revocation hearing was held in December 2014.
      Belin Gonzalez, an administrator at Sharper Teacher, a mental health facility
for parolees, testified regarding the first allegation. She testified that she had given
defendant notice of two POC appointments, and that defendant had arrived late for
both appointments, so they had to be rescheduled. She notified defendant’s parole
agent of the missed appointments.
      With regard to the second allegation, Officer Jonathan Brian of the
California Highway Patrol testified that he was called to the Culver City branch of
the California Rehabilitation Department on October 1, 2014. When he arrived, he
encountered defendant, who was talking loudly at the people behind the window;
he was making racist comments and cussing. Officer Brian asked defendant to
identify himself and provide his driver’s license or other form of identification, but
defendant told him to leave him alone. Defendant proceeded to make a telephone
call. When Officer Brian asked him to hang up the telephone, defendant ended his
call and started to make another call. Officer Brian tried to grab the telephone, but
defendant would not give it to him. Officer Brian called for additional units to

                                           2
come and assist him, and defendant eventually calmed down and provided his
driver’s license. Officer Brian did not arrest defendant, but he later told
defendant’s parole agent about the incident.
      With regard to the third allegation, defendant admitted in his testimony that
he bought a knife, but he said he bought it because he had gotten trapped in his seat
belt on the bus one day, and needed a knife to cut the seat belt. He also said that he
needed a knife to open containers and boxes for incense that he makes and sells.
      The trial court found all allegations of the petition to be true, and found that
defendant violated the terms and conditions of supervision. The court revoked and
restored defendant’s parole supervision on the same terms and conditions, with the
following modifications: defendant was ordered to confinement for 160 days in
county jail, and was ordered to report to a designated parole office upon his release
from custody. Defendant timely filed a notice of appeal.


                                   DISCUSSION
      After review of the record, defendant’s court-appointed counsel filed an
opening brief asking this court to independently review the record pursuant to the
holding of People v. Wende (1979) 25 Cal.3d 436. On July 2, 2015, we advised
defendant that he had 30 days within which to submit any contentions or issues
that he wished us to consider. We have received no response to date.
      We have examined the entire record and are satisfied that no arguable issues
exist, and that defendant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the order entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)




                                          3
                    DISPOSITION
The order is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                             WILLHITE, J.




We concur:




EPSTEIN, P. J.




COLLINS, J.




                         4